U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/FOB
NUMBER: 5200.02, CN-1
DATE:
January 2, 2018

Female Offender Manual

Approved: Mark S. Inch
Director, Federal Bureau of Prisons
This Change Notice (CN) implements the following change to Program Statement 5200.02,
Female Offender Manual, dated November 23, 2016. The changes are marked with a highlight
and inserted into the policy.
6. COMMISSARY
All institutions housing females are required to implement standardized gender-responsive
commissary lists. This information is available on the Women and Special Populations Branch
Sallyport page.

U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
RSD/FOB
NUMBER: 5200.02
DATE:
November 23, 2016

Female Offender Manual
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To ensure the Bureau provides programs, services, and policies that are gender-responsive,
trauma-informed, culturally sensitive, and address the unique needs of incarcerated females at
facilities that house female offenders.
This policy addresses specific needs of female offenders within the Bureau of Prisons; this policy
is not intended to provide preferential treatment based solely on gender.
Definitions
■ Gender-responsive approaches are based on an understanding of the ways females are
different from men. They aim to address issues of importance to females.
■ Trauma-informed approaches recognize the experiences and outcomes of all types of trauma
and take steps to address them through policy and programs.
■ Culturally sensitive approaches understand persons of different ethnic or demographic
backgrounds may differ or be similar, and value diversity regardless.
■ Stakeholders are a person, group, or organization that has interest or concern in the Bureau of
Prisons. Stakeholders can affect or be affected by the Bureau’s actions, objectives, and
policies. Some examples of key stakeholders are judges, directors, professors, employees,
government agencies, unions, and community.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

a. Summary of Changes
Policy Rescinded
P5200.01
Female Offenders, Management of (8/4/1997)
P6070.05
Birth Control, Pregnancy, Child Placement, and Abortion (8/9/1996)
This policy has been extensively updated, and incorporates Program Statement 6070.05.
b. Program Objectives. Expected results of this program are:
■ The unique needs of female offenders will be considered as Bureau policy is developed and
revised.
■ Divisions with institutional programs will develop measurable objectives to ensure female
offenders and related special population inmates can access programs and services that meet
their individual needs and prepare them to return to the community.
■ Sufficient resources/staffing should be allocated to deliver appropriate programs and services
to female offenders and related special populations. This goal is particularly important at
female satellite facilities attached to male institutions.
■ Inmates will have appropriate information about pregnancy prevention options, programs for
pregnant females, and counseling or assistance offerings.
■ Staff will receive adequate training, enabling them to work effectively with female offenders
and related special populations.
■ The Female Offender Branch’s role is defined, maximizing efficiency of oversight and
resource utilization.
c. Institution Supplement. None required. Should local facilities make any changes outside
changes required in national policy or establish any additional local procedures to implement
national policy, the local Union may invoke to negotiate procedures or appropriate arrangements.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

Section 1. POLICIES AND APPLICABILITY
1. APPLICABILITY
This policy applies to all Bureau of Prisons institutions that house female offenders. Guidance
that does not apply or differs for facilities housing pretrial or holdover inmates is noted below.
2. STAFF RESPONSIBILITIES
The following Bureau components are responsible for ensuring consistent establishment of the
programs, services, and resource allocations necessary for female offenders.
a. Central Office
(1) The Female Offender Branch is the agency’s source for expertise on classification,
management, and intervention programs and practices for females in Bureau custody. The
Branch is led by a licensed clinical psychologist and staffed by programming and policy
authorities. The Branch is responsible for the following functions:
■ Engaging with stakeholders, including serving as the primary point of contact on issues
affecting incarcerated females. Feedback is obtained from stakeholders on at least an annual
basis.
■ Ensuring the Bureau offers appropriate services to inmates that are gender-responsive and
trauma-informed.
■ Preparing budgetary requests to deliver national and pilot programs or services affecting
females.
■ Providing guidance and direction to Regional staff and institution leadership.
■ Developing and implementing staff training.
■ Building a research-based foundation for the Bureau’s work with females.
■ Presenting at internal and external conferences/events regarding the agency’s female offender
practices.
■ Developing and monitoring monthly reports on the female population and institutional
programs.
■ Issuing an annual report on the state of female offenders in the Bureau.
■ Advising agency leadership on female offender needs through the submission of Executive
Staff Papers.
■ Obtaining feedback from female offenders on an annual basis and sharing results with
internal and external stakeholders.
■ Providing national oversight of pilot programs and initiatives serving female offenders.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

■ Launching recruitment and retention initiatives for staff interested in working with female
offenders.
(2) The Central Office Branches/Divisions of Correctional Services, Psychology Services,
Chaplaincy Services, Education, Correctional Programs, Reentry Affairs, Residential Reentry
Management, Health Services, Social Work, Office of General Counsel, Program Review,
Intelligence and Counter Terrorism, and Trust Fund meet annually with the Female Offender
Branch to discuss female population needs and to evaluate current gender-responsive services. A
national union representative from the Council of Prison Locals will be invited to these meetings.
During these meetings, the Branches/Divisions share program participation information within
their discipline area. The Program Review Division notifies the Branch quarterly of any
deficient or acceptable ratings at female institutions within these disciplines based on policy.
b. Regions
■ Ensure staffing at female facilities is appropriate. This includes satellite camps, which must
have designated positions to provide programming.
■ Establish a Regional Female Offender Coordinator Collateral Duty Assignment. This
individual meets quarterly with the Female Offender Branch to discuss staffing and
programming needs. He/she should be allotted twenty percent of his/her duty time to fulfill
this role.
■ Provide oversight to institutions regarding new programs and other relevant trends.
■ Consult with the Female Offender Branch based on the branch’s monitoring of program
utilization.
c. Institutions
■ Offer established programs and services that target the needs and interests of female
offenders.
■ Track participation in programs by updating SENTRY and other databases as appropriate.
■ Compile a list of gender-responsive programs for posting at the facility, with a copy provided
quarterly to the regional coordinator.
■ Participate (Wardens) in quarterly meetings with the Female Offender Branch.
■ Ensure institution volunteers are appropriately trained in the needs of female offenders.
3. STAFF TRAINING SPECIFIC TO FEMALE OFFENDERS
Staff learn to work with inmates from special populations through the completion of general and
specialized training offered throughout their careers.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

All staff at institutions or complexes housing female offenders are required to complete training
developed by the Female Offender Branch and the trauma-informed correctional care module.
Thereafter, refresher information is provided locally on annual basis.
Wardens shall remain aware of gender responsivity issues via mandatory quarterly
videoconferences with the Female Offender Branch. The Union will be invited to participate.
4. SPECIAL POPULATIONS
Research has demonstrated that program effectiveness is maximized when services target
specific population needs. While some programs may be appropriate for any inmates, offenders’
needs may also vary based on gender, age, ability, or other factors. Policy must also take into
account that not all inmates are the same, and ensure the needs of members of smaller
populations are adequately addressed and treated. Individuals may be members of more than one
special population. This section defines membership in special populations and identifies
programming considerations for inmates who are also members of these populations.
Some special populations of offenders include:
■
■
■
■

Geriatric Inmates.
Lesbian, Gay, Bisexual, Transgender, or Intersex Inmates.
Inmates from Unique Jurisdictions (e.g., Illegal Aliens).
High Security Unit Females.

a. Geriatric Inmates. Geriatric inmates are defined as those at least 65 years of age or older,
although aging inmates may seek similar services at age 50. Studies suggest members of the
inmate population may present as physiologically older than their actual age due to a
combination of lifestyle factors. Considerations for the management of elderly inmates may
include the need for longer time to travel across the compound, the possibility of placement in a
housing unit near Health Services or the dining hall, the need for an inmate companion, or
housing on the bottom level of a facility. Programming considerations may include the need for
larger print material or the need for specialty program implementation. The Female Offender
Branch should be consulted about program implementation or modification issues.
b. Lesbian, Gay, Bisexual, Transgender, or Intersex Females. Lesbian, Gay, Bisexual,
Transgender, or Intersex (LGBTI) inmates are a diverse population. Lesbian, gay, and bisexual
refer to the sexual orientation of the inmate. Transgender refers to inmates who identify as being
a different gender than that which they were designated at birth. Intersex inmates are persons
who, due to prenatal development factors, may not fit into recognized chromosomal or
reproductive categories of male or female. Females may fall into more than one of these

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

categories. Staff are encouraged to consult the Bureau’s current policies and practices
concerning transgender inmates for additional guidance.
LGBTI individuals are more likely than some other inmate populations to have experienced
victimization, which may affect their interactions with staff and inmates. Institutions are
encouraged to provide access to self-help materials with reentry resource information for this
population.
c. Inmates from Unique Jurisdictions. Female offenders from jurisdictions with unique rules
may have different reentry needs from the rest of the population. Information about release to
these areas is distributed to the field, and should be part of an inmate’s release planning. The
physical location of children and families in the designation and transfer of inmates who are not
U.S. citizens should be considered.
d. High Security Females. Generally, females in the Bureau are classified at one of two
security levels. A small, but service-intensive proportion of the female population requires more
secure conditions of confinement due to behavioral/management or criminal history issues.
Females requiring this level of security may require a higher rate of individualized services, as
limited group options are likely to be available.
5. POLICY
Managers consider the needs of female offenders and consult with the Female Offender Branch
as appropriate during the development of policy.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

Section 2. MANAGEMENT OF FEMALE OFFENDERS
1. CLASSIFICATION AND DESIGNATION
The Bureau’s classification system takes into account the different ways risk factors for reoffense may apply to females. Management variables should not be used to overclassify
females.
a. Distance from Home. Females are incarcerated at much lower rates than males. As a result,
there are fewer institutions housing female offenders, meaning females are, on average, housed
at greater distances from home than men. Staff will consider location of children and families,
not just release destination, and involve the inmates in a discussion of options.
b. Female Administrative Unit. High security female inmates may be housed in administrative
units, such as the one currently at the Federal Medical Center (FMC) Carswell. The majority of
female offenders are appropriate for housing at minimum or low security facilities. A very small
number of females may require more secure confinement. Female offenders will receive mental
health screening prior to placement on this unit consistent with the procedures for male inmates
referred to the Administrative Maximum Penitentiary (ADX) described in the Program
Statement Treatment and Care of Inmates With Mental Illness.
The Female Offender Branch can provide assistance in establishing appropriate programs for
these inmates. In addition, the Regional Director will receive an annual justification from the
Warden or designee for each inmate who continues to be placed in the administrative unit, except
for those sentenced to death; this rationale is informed by an annual Extended Restrictive
Housing Placement Review conducted by Psychology Services consistent with the format
described in the Program Statement Treatment and Care of Inmates With Mental Illness.
The Regional Director will provide this justification to the Assistant Director, Reentry Services
Division.
If an inmate’s mental health appears to have deteriorated during placement in the administrative
unit, the institution’s Chief Psychologist works with the Female Offender Branch and
Psychology Services Branch to mitigate the impact or identify an alternative placement.
Consultation will also be made with the Bureau’s Chief Psychiatrist through the Psychology
Services Branch.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

2. CORRECTIVE ACTION
The purpose of this section is to provide guidance in dealing with female offenders. Discipline
should be applied equally to all inmates for their actions according to the Program Statement
Inmate Discipline Program.
Discipline should be corrective and not punitive when sanctioning inmates. The Discipline
Hearing Officer (DHO) and Unit Disciplinary Committee (UDC) should consider all factors and
the described behavior within the incident report when disciplining inmates. This entails
focusing on the influence of trauma, gender, staff-inmate interactions, and input from both staff
and inmates. For chronic infractions, referral to an appropriate program should be considered.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

Section 3. FEMALE OFFENDER PROGRAMS
All institutions housing female offenders must meet basic standards for offering genderresponsive programs and for ensuring staff responsible for providing the programs have the
knowledge and skills to deliver these services. Programs are divided into three categories:
National Programs, Model Programs, and local activities or leisure-time programs.
1. NATIONAL PROGRAMS
National programs rely on standardized admission and delivery criteria across sites, which
include at least one full-time staff position. Ordinarily, these programs are also supported by
evidence of their impact on recidivism or other desired intervention targets. Examples include
the Resolve Program and the Residential Drug Abuse Program. A complete list of national
programs is maintained by the Reentry Services Division. Generally, these programs are offered
to both male and female inmates, often via the same curricula with gender-appropriate
modifications.
The decision to locate a national program at a particular institution is made by Central Office,
based on capacity monitoring with existing programs or data demonstrating need for new
programs. Ordinarily, all minimum and low security facilities housing female offenders have a
Resolve Program. Administrative facilities housing primarily pretrial females are not required to
offer the full Resolve Program, but ordinarily provide the Trauma in Life Workshop quarterly.
Offenders are encouraged to participate in national programs. In some cases, a determination
will be made at the Central Office level that the needs of a particular population dictate a
modified version of a national program be created. Examples of this approach include female
versions of the RDAP, Skills, and Sex Offender Treatment Programs. In these cases, the Female
Offender Branch Administrator will work with the appropriate Divisions and Regions to develop
and implement the program.
2. MODEL PROGRAMS
The Inmate Model Programs Catalog (IMPC) contains a growing number of programs that have
been determined to represent evidence-based or promising practices. Evidence-based and
promising practices evolve quickly, therefore a full list is not provided in policy. Instead, these
programs are maintained in the Bureau’s online IMPC database. Local implementation of
programs will be consistent with all procurement authorities, if applicable.
Evidence-based and promising programs from the IMPC specifically for female offenders are
considered essential practices. If an institution has resources to deliver programming,

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

institutions will select from gender-responsive programs contained in the IMPC. If an institution
identifies a program need area for which a gender-responsive program does not exist, the
Regional Female Offender Coordinator should contact Central Office for program development
consultation.
Ordinarily each minimum or low security institution housing female offenders should make
every effort to ensure at least one program from the IMPC designed specifically for females is
offered each quarter. Beyond this requirement, Foundation is offered at least once annually.
Foundation is a program designed to assist women in assessing their individual needs and
translating that information into attainable goals while building a supportive community. It is to
be used for women at the beginning of their sentences and can help them plan future program
choices. Copies of materials can be obtained from the Female Offender Branch. Completion of
the program should be documented. Ordinarily, this program is delivered by the social worker.
Pretrial and holdover facilities housing female offenders offer at least one IMPC program
annually. Gender-responsive programming options must also be available to females in
restrictive housing and in FMC Carswell’s Administrative Unit. The Regional Female Offender
Coordinator tracks and reports each type of program being provided to the Female Offender
Branch quarterly.
Model Programs not developed specifically for females may also be appropriate to offer at
female facilities.
3. LOCAL ACTIVITIES AND LEISURE-TIME PROGRAMS
Beyond required services, institutions housing females offer a number of other activities to meet
population needs and develop leisure-time skills. Institutions generally offer Recreation and
Adult Continuing Education Programs on an ongoing basis. These programs are implemented
based on an understanding of the unique needs of females and other special populations, and take
into account females’ activity preferences. These services may also be provided by volunteers
from the community who demonstrate understanding of issues common to females in
corrections.
4. PROGRAM SELECTION AND ASSIGNMENT
Assigning individual females to programs and services should be prioritized based on need; e.g.,
work history, skill level, resources, sentence length. Waiting lists should be maintained at the
institution level for all female offender Model Programs.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

Local programming at each institution may vary based on population needs. To ensure adequate
availability of programming options, the Female Offender Branch will provide a forum for
internal and external stakeholder feedback on an annual basis to identify potential IMPC
submissions. In addition, because the Female Offender Branch relies on feedback from the field
to make resource determinations, institutions should track program participation in SENTRY or
other databases, and Regional Female Offender Coordinators monitor this information as needed
to ensure adequate service delivery.
Specification of Vocational Certification and Apprenticeship Programs is beyond the scope of
this policy. In implementing these programs locally, attention is given to workforce trends, and
job skill or training opportunities are provided to females in male-dominated fields as well as
more traditional career paths.
5. PROMOTING HEALTHY RELATIONSHIPS
Research has demonstrated the importance of family reunification and supportive community
connections in preventing recidivism. In addition, inmates may have supportive relationships
which fall outside legal definitions of family. The Bureau of Prisons encourages family
engagement and maintenance of these support networks.
a. Visiting Room Standards. Visiting rooms at each institution should include child-friendly
materials in the waiting area and in a Children’s Center within the actual physical visiting space.
Institutions are encouraged to contact Central Office for recommendations.
b. Parent-Child Activities. If parent-child activities are held at local facilities, local and
national policies will be followed, to include dress code. Central Office, including the Female
Offender Branch, must be consulted in the development of these activities.
c. Peer Relationships. Research has shown the formation and maintenance of relationships to
be of particular importance to females. Many females enter prison as the result of criminal
behavior tied to a significant relationship. When incarcerated females are separated from their
families, they have a tendency to seek new relationships in prison. Sexual relationships are
prohibited in all correctional facilities. The Bureau of Prisons supports healthy, appropriate
relationships among female inmates. Female offenders benefit from common areas in which to
congregate and engage in supportive social communities, and areas are designated for such
activities when space allows.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

6. COMMISSARY
All institutions housing females are required to implement standardized gender-responsive
commissary lists. This information is available on the Women and Special Populations Branch
Sallyport page.
Hair styling irons (curling iron, flat iron) and hair dryers must also be made available to inmates
via locally established procedures, which are subject to local bargaining via the Master
Agreement.
7. PILOT PROJECTS
Research on best practices with the female population are evolving quickly. Pilot Projects aimed
at enhancing gender-responsive programs and services are to be anticipated. These initiatives
must be approved in accordance with the Program Statement Pilot Initiatives, Approval and
Evaluation.
8. BIRTH CONTROL, PREGNANCY, CHILD PLACEMENT, AND ABORTION
§551.20 Purpose and scope.
The Bureau of Prisons provides an inmate with medical and social services
related to birth control, pregnancy, child placement, and abortion. The Warden
shall ensure compliance with the applicable law regarding these matters.
Pregnant females in the Bureau represent a small population with a significant service need. The
Bureau of Prisons provides programs to females, develops procedures for identifying pregnant
females, and specifies any special precautions that apply to them.
§551.21 Birth control.
Medical staff shall provide an inmate with advice and consultation about methods
for birth control and, where medically appropriate, prescribe and provide
methods for birth control.
Medical staff shall provide interested inmates information pertaining to appropriate methods for
birth control. The medical indication and appropriateness of prescribing birth control in a
correctional environment ordinarily is limited to hormone replacement therapy. Refer to the
Program Statement Patient Care for more information.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

For inmates in or transferring to Residential Reentry Centers, on home confinement, or otherwise
in a community setting while under Bureau supervision, birth control may be available under the
terms of the Program Statement Patient Care.
§551.22 Pregnancy.
(a) The Warden shall ensure that each pregnant inmate is provided medical, case
management, and counseling services.
(b) In order to ensure proper medical and social services, the inmate shall inform
the institution medical staff as soon as she suspects she is pregnant.
(c) Medical staff shall arrange for the childbirth to take place at a hospital outside
the institution.
Medical staff screen for pregnancy during intake, physical, and any contacts where this is
appropriate. Upon learning of the inmate’s pregnancy either by self-report or clinical diagnostics
and assessment, medical staff immediately notify the case manager and the social worker. In
cases where there is no local social worker, the Regional Social Worker is notified. All
appropriate staff are then notified of a pregnant inmate at the facility; this information will be
loaded in SENTRY by the Health Services staff member responsible for entering medical duty
status assignments. This code is removed when the inmate is no longer pregnant.
The social worker meets with the inmate to discuss options for child placement, abortion, and
programming.
§551.23 Abortion.
(a) The inmate has the responsibility to decide either to have an abortion or to
bear the child.
(b) The Warden shall offer to provide each pregnant inmate with medical,
religious, and social counseling to aid her in making the decision whether to
carry the pregnancy to full term or to have an elective abortion. If an inmate
chooses to have an abortion, she shall sign a statement to that effect. The inmate
shall sign a written statement acknowledging that she has been provided the
opportunity for the counseling and information called for in this policy.
When medical, religious, and social counseling sessions are completed, each staff member

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

involved documents the session in a memorandum to the inmate’s Central File.
A copy of each request for an elective abortion and the supporting documentation from the
medical, religious, and social counseling sessions is sent for information purposes to the Medical
Director’s attention.
(c) Upon receipt of the inmate’s written statements required by paragraph (b) of
this section, ordinarily submitted through the unit manager, the Clinical Director
shall arrange for an abortion to take place.
The Bureau assumes all costs associated with the abortion procedure only when the life of the
mother would be endangered if the fetus is carried to term, or in the case of rape or incest. In all
other cases non-Bureau funds must be used to pay for any abortion procedure, or else the
planned abortion may not be performed. In all cases, however, whether the Bureau pays for the
abortion or not, the Bureau may expend funds to escort the inmate to a facility outside the
institution to receive the procedure.
Staff shall have knowledge of, and shall be guided by, applicable Federal and state laws and
regulations. The Regional Counsel shall be consulted if there are questions concerning the
interpretation of laws and regulations.
Pursuant to Section 103 of the Department of Justice Appropriations Bill for Fiscal Year 1996
(Public Law 104-134), the Bureau may not use appropriated funds to require any person to
perform or facilitate the performance of an abortion. Staff who wish to have no involvement in
facilitating the performance of abortions must advise their supervisor of this fact. Supervisors
must not order a staff member’s involvement in facilitating this procedure.
§551.24 Child placement.
(a) The Warden may not permit the inmate’s new born child to return to the
institution except in accordance with the Bureau of Prisons policy governing
visiting.
(b) Child placement is the inmate’s responsibility. The Warden shall provide
opportunities for counseling by institution staff and community social agencies
to aid the inmate with placement.
(c) The institution staff shall work closely with community agencies and persons
to ensure the child is appropriately placed. The staff shall give notice to the
responsible community agency of the inmate’s plan for her child. Child welfare

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

workers may come to the institution in appropriate cases to interview and
counsel an inmate.
Social work staff must establish a liaison with the welfare agency or its equivalent and ensure
that this agency receives advance notice of the intended child placement to allow sufficient time
for their investigation of potential home sites for the child.
Social workers also meet with the inmate to provide information regarding Bureau programs for
pregnant females. These programs include Mothers and Infants Together (MINT) and the
Residential Parenting Program (RPP). The social worker documents this informational contact
in the Electronic Medical Record and notifies the Female Offender Branch Administrator,
Regional Social Worker, and institution Clinical Director of any inmate wishing to participate in
either program.
Administrative discretion is used in deciding to pay for immediate post-natal care of an inmate’s
child while in custody when the Bureau finds itself responsible for the cost by default (no other
resources can be compelled to pay). It is reasonable that the Bureau provides for the child’s
medical expenses for the first three days after routine vaginal birth or up to seven days for a
Caesarean section.
Prior to the birth, the mother must make arrangements for a custodian to take care of the child.
At this time, the CEO ensures the person or agency taking custody of the child is also asked to be
responsible for medical care costs beyond three days after birth. (Note: This may be extended by
the Regional Director for an additional seven days for extenuating circumstances on a case-bycase basis.) The person(s) receiving custody of the child should sign a Statement of
Responsibility for medical care costs, clearly indicating that the signing party accepts financial
responsibility. Unit Management advises the inmate to obtain the statement while the inmate is
still in the institution. Unit Management will then forward copies to the Health Services
Administrator (HSA) for placement in the HSA’s outside hospitalization file, and to the Business
Office.
8. MOTHERS AND INFANTS TOGETHER (MINT) PROGRAM
MINT is a residential program promoting bonding skills for pregnant inmates. The inmate
resides with the child at all times inside a contract Residential Reentry Center (RRC). Female
inmates are eligible to enter the program at the RRC generally during their last two months of
pregnancy. After birth, the mother is allowed at least three additional months to bond with the
child, although a minimum of six months is recommended. The mother is then returned to an
institution to complete her sentence, if necessary. If she is eligible for prerelease services, she

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

may remain at that facility only if she is going to be supervised in that judicial district.
The CEO may approve early or extended placements with a recommendation by the treating
obstetrician and Clinical Director’s concurrence. A placement extending beyond 180 days
requires the Regional Director’s approval. The Assistant Directors of Health Services and
Reentry Services are advised of these placement approvals and denials. Direct court
commitments have a secondary designation noted on the Inmate Load and Security Designation
form (BP-A0337). This is used to determine the institution responsible for the inmate’s medical
expenses while she is confined in the MINT Program.
Health Services staff confirm an inmate’s pregnancy and evaluate her medical condition. For
inmates not yet in custody, reviews are conducted before arrival whenever possible to allow the
inmate to go straight to a MINT site. Health Services staff indicate whether RRC placement is
medically appropriate and document this on the Medical/Psychological Pre-Release Evaluation
(BP-A0351), which is forwarded to Unit Management. Unit Management expeditiously
completes the referral and forwards to the Residential Reentry Management Branch for
consideration. When Unit Management has concerns regarding the appropriateness of such a
placement, procedures are followed according to Section 10.i (2) of the Program Statement
Community Corrections Center (CCC) Utilization and Transfer Procedures. Additional
guidance on RRC placement concerns is located in that Program Statement. When a pregnant
inmate is determined not medically appropriate for placement, the Female Offender Branch must
be notified.
To qualify for the program, inmates must be pregnant upon commitment, with an expected
delivery prior to release. The inmate or guardian must assume financial responsibility for the
child’s care, medical and support, while residing at the RRC. Should the inmate or the guardian
be unable or unwilling to bear the child’s financial cost, the inmate may be transferred back to
her parent institution. An inmate who becomes pregnant while on furlough, has more than five
years remaining to serve on her sentence(s), or plans to place her baby up for adoption must not
be referred for MINT placement.
Referrals should state a specific date of placement approximately two months prior to the
inmate’s expected delivery date.
The RRC’s Terminal Report should fully describe the inmate’s experience in, and reaction to, the
MINT Program. It should also summarize counseling received in the program and include
medical or program recommendations for the institution to facilitate the inmate’s transition.
Inmates in need of foster care placement assistance are referred to the institution social worker,
or, if the institution does not have a social worker, the regional social worker, who should

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

17

facilitate community assistance.
9. RESIDENTIAL PARENTING PROGRAM (RPP)
The Bureau has an agreement with the Washington Department of Corrections (WADOC) to
place qualified, interested pregnant inmates in the RPP at the Washington Correctional Center
for Females in Gig Harbor. This voluntary program allows pregnant inmates to reside with their
child for up to 30 months post-delivery. After 30 months, inmates are released to their home
residence if their sentences have been completed, or placed in home confinement if their
sentences have not been completed and they meet the statutory requirements for home
confinement. Participating females are transferred to WADOC upon acceptance and are
responsible for caring for the child while living in a supervised environment. Inmates in the
program are eligible for a variety of services (mental health and medical care, vocational
training, etc.); childcare is provided while the inmate is participating in these activities.
The Bureau provides for the infant’s medical expenses for the first three days after routine
vaginal birth or up to seven days for a Caesarean section. Postnatal care and future expenses of
the child born to an inmate in the program will be covered by the Department of Social and
Health Services in Washington State.
Upon notification of interest from the social worker and verification of pregnancy from medical
staff, the Unit Team completes the BP-A0210, Institutional Referral for CCC Placement, and
submits it to the Seattle Residential Reentry Manager. Furloughs are only accepted Tuesdays
through Thursdays at RPP. Release residence can be to any state.
The Designation and Sentence Computation Center (DSCC) may also refer initial designations to
the Seattle Residential Reentry Manager, with a copy to the Female Offender Branch
Administrator.
To qualify for the program, inmates must:
■ Be pregnant upon commitment, with an expected delivery date prior to release.
■ Be scored as Minimum security with Out or Community custody.
■ Have release dates or home detention eligibility dates within 30 months of the expected
delivery date.
■ Have no 200 or higher series incident reports in the last six months.
■ Have satisfactory or higher work evaluations (if available).
■ Be clear of all serious disciplinary violations of an aggressive/assaultive nature.
■ Have no current no-contact orders with minor children, no sex offense convictions, no crimes
against a child, no domestic violence or other violent convictions, and no contact-founded

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

18

allegation or inconclusive referrals for neglect or abuse with Child Protective Services.
■ Be physically and mentally capable of caring for a child as determined by medical and
mental health staff.
■ Volunteer, and acknowledge program participation entails involvement in prenatal and
postnatal programming related to parenting, use of the child development center and
approved inmate caregivers, and maintenance of a schedule.
10. SPECIAL CONSIDERATIONS
Some pregnant inmates may choose not to participate or may be unqualified for participation in
the above-described programs. Because these inmates may require special accommodations as
the pregnancy progresses, the Unit Team arranges for inmates to wear different uniforms upon
notification of pregnancy. These items are tailored to allow comfort during pregnancy-related
weight gain.
Generally, pregnancy does not interfere with an inmate’s ability to participate in Bureau
programs. When medical exemption from programming is necessary, Medical staff indicate this
through the SENTRY and EMR Medical Duty Status functions. Staff are also reminded of other
considerations related to pregnant inmates:
■ The Department of Justice’s “Report and Recommendations Concerning The Use of
Restrictive Housing” states, “Women who are pregnant, who are post-partum, who recently
had a miscarriage, or who recently had a terminated pregnancy should not be placed in
restrictive housing. In very rare situations, a woman who is pregnant, is postpartum, recently
had a miscarriage, or recently had a terminated pregnancy may be placed in restrictive
housing as a temporary response to behavior that poses a serious and immediate risk of
physical harm. Even in such cases, this decision must be approved by the agency’s senior
official overseeing women’s programs and services, in consultation with senior officials in
health services, and must be reviewed every 24 hours.”
■ The Bureau of Prisons will carefully consider restrictive housing placements affecting
females in any of the specified categories, taking into account the severity of the inmate’s
behavior and the Program Statements Inmate Discipline Program and Special Housing
Units. When placing any of these offenders in restrictive housing, the Warden must contact
the Female Offender Branch Administrator, the Bureau Medical Director, and the
Correctional Services Administrator for further guidance and continuation of care.
■ There are significant special considerations on the use of restraints with pregnant females.
Refer to the Program Statement Escorted Trips for information.
■ Medical staff may authorize additional nutritional or commissary items. This information is
documented and provided to the Food Service Administrator and Trust Fund Supervisor.
■ Unit staff may consider giving additional family visits or telephone calls, consistent with

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

19

■
■

■

■

policy, as the time of delivery nears, and after the birth of the child.
Medical staff may recommend a change in housing (closer to Health Services) or lower bunk
for safety reasons.
Post-natal care of the inmate does not necessarily end when she returns from the hospital.
Medical staff will evaluate and indicate through SENTRY and EMR Medical Duty Status
functions any activity limits. Inmates are also referred to the institution’s Social Worker (or
Regional Social Worker if a local position is vacant) to address any concerns following
return to prison.
Females who have given birth have the option to pump breast milk with a pump provided by
the institution for as long as desired. Pumping allows the mother to nurse the child during
visits or to retain her milk supply until her release. Ordinarily, this milk is not stored, but
rather is disposed of by the inmate under staff supervision. There may be exceptions when
milk is stored at the facility; in these rare instances, the Warden requests approval from the
Health Services Division.
Nursing infants is permitted in the visiting room.

REFERENCES
Program Statements
P1210.23
Management Control and Program Review Manual (8/21/02)
P1221.66
Directives Management Manual (7/21/98)
P1315.07
Legal Activities, Inmate (11/5/99)
P1542.06
Inmate Library Services (2/18/97)
P2100.04
Budget Execution Manual (3/18/14)
P4500.11
Trust Fund/Deposit Fund Manual (4/9/15)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5270.09
Inmate Discipline Program (7/8/11)
P5270.10
Special Housing Units (7/29/11)
P5300.20
Volunteers and Citizen Participation Programs (6/1/99)
P5300.21
Education, Training, and Leisure Time Program Standards (2/18/02)
P5310.17
Psychology Services Manual (8/25/16)
P5310.15
Minimum Standards of Administration, Interpretation, Use of Education Tests
(09/04/96)
P5310.16
Treatment and Care of Inmates with Mental Illness (5/01/14)
P5330.11
Psychology Treatment Programs (4/25/16)
P5350.27
Inmate Manuscripts (7/27/99)
P5350.28
Literacy Program (GED Standard) (12/1/03)
P5350.24
English-as-a-Second Language Program (ESL) (7/24/97)
P5353.01
Occupational Education Programs (12/17/03)
P5354.03
Postsecondary Education Programs for Inmates (12/17/03)

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

20

P5355.03
P5360.09
P5370.11
P5538.07
P6031.04
P7310.04

Parenting Program Standards (01/20/95)
Religious Beliefs and Practices (6/12/15)
Inmate Recreation Programs (6/28/08)
Escorted Trips (12/10/15)
Patient Care (6/3/14)
Community Corrections Center (CCC) Utilization and Transfer Procedure
(12/16/98)

Other References
U.S. Department of Justice DOJ Report and Recommendations Concerning The Use of
Restrictive Housing (1/25/16)
ACA Standards (See Program Statement Directives Management Manual, Sections 2.5 and 10.3).
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4277, 4-4278, 4-4353, 4-4362, 4-4429, 4-4436.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-4C-13, 4-ALDF-4C-22M, 4-ALDF-6B-02.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition.
BOP Forms
BP-A0210
BP-A0337
BP-A0351

Institutional Referral for CCC Placement
Inmate Load and Security Designation
Medical/Psychological Pre-Release Evaluation

Records Retention
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5200.02

11/23/2016 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

21

